Citation Nr: 1520016	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to March 1973.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a Travel Board hearing in September 2010 before the undersigned Veterans Law Judge; a copy of the transcript has been associated with the record on appeal.  

A September 2012 Board decision denying entitlement to TDIU was vacated after the Veteran appealed to The United States Court of Appeals for Veterans Claims (Court), which resulted in a June 2014 Joint Motion for Remand (JMR) to resolve inconsistency in a December 2011 VA examination.  In an October 2014 remand, the Board directed that a VA medical opinion be obtained.  That requested development (accomplished in December 2014) has been, at the very least, substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of spousal aid and attendance has been raised by the record in an April 2007 VA Form 21-686c, as clarified in a September 2007 Report of Contact.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

The Veteran filed a claim for TDIU in April 2008 (via VA Form 21-8940), shortly after a March 2008 rating decision that granted a 70-percent rating for PTSD based on a November 2007 claim for increase.

In a May 2013 statement, while this appeal for TDIU remained pending, the Veteran indicated that his PTSD symptoms had worsened.  A VA examination was provided in June 2013.  In August 2013, the Veteran requested reconsideration of the July 2013 rating decision confirming and continuing the 70-percent rating.  Then, the Veteran submitted a March 2014 Notice of Disagreement with the February 2014 rating decision that, again, confirmed and continued the 70-percent rating.  

In January 2015, the Veteran submitted a substantive appeal in response to a Statement of the Case issued that month denying an increased rating for service-connected PTSD.  In the form, the Veteran requested a Travel Board hearing. 

The issue of entitlement to TDIU is inextricably intertwined with the evaluation of PTSD, the Veteran's only service-connected disability.  The Veteran has not been afforded an opportunity for the hearing, and he has not withdrawn his request.  Consequently, the appeal is returned to the RO, to afford him an opportunity for the requested hearing.  See 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board at the earliest available opportunity, and provide appropriate notification of the hearing pursuant to 38 C.F.R. § 20.704.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






